Citation Nr: 9904004	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  97-05 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of a fractured left mandible, including 
degenerative changes of the left temporomandibular joint, 
currently evaluated as 10 percent disabling.  

2.  Entitlement to service connection for fractured ribs.  

3.  Entitlement to service connection for a fractured nose.
   
4.  Entitlement to service connection for degenerative 
arthritis of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1947 to June 1949 and 
from June 1951 to June 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

In November 1996, the veteran submitted an informal claim for 
service connection for a skin disorder.  He submitted medical 
evidence in support of that claim during his May 1997 
personal hearing.  However, there is no indication in the 
claims that the RO has ever adjudicated the claim.  The issue 
is referred to the RO for any necessary and appropriate 
action.  

The Board notes that the RO had previously denied service 
connection for bilateral hearing loss and that the veteran 
properly appealed that denial.  In the November 1997 rating 
decision, the RO granted service connection for bilateral 
hearing loss.  Therefore, that issue is not before the Board 
on appeal.  

The issue of entitlement to an increased disability rating 
for residuals of a fractured left mandible, including 
degenerative changes of the left temporomandibular joint, is 
addressed in the REMAND portion of the decision, below.  

FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  There is no competent medical evidence of a nexus between 
the claimed rib disability the veteran may presently have as 
a result of claimed in-service fractured ribs and his period 
of active military service or some incident thereof.  

3.  There is no competent medical evidence of a nexus between 
the current nasal disorder and the veteran's period of active 
military service or some incident thereof.  

4.  There is no competent medical evidence of a nexus between 
the degenerative arthritis of the lumbar spine and the 
veteran's period of active military service or some incident 
thereof.  


CONCLUSIONS OF LAW

1.  The veteran's claim of service connection for fractured 
ribs is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.102 (1998).

2.  The veteran's claim of entitlement to service connection 
for a fractured nose is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.102 (1998).

3.  The veteran's claim of entitlement to service connection 
for degenerative arthritis of the lumbar spine is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.102 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In April 1996, the RO informed the veteran that his original 
file was lost at the National Personnel Records Center 
(NPRC).  His folder was being reconstructed.  In April 1997, 
the RO made a second attempt to locate the service medical 
records for the veteran's first period of service from NPRC, 
only to be told that the records were probably destroyed by a 
fire at the repository in July 1973.  The only available 
record from the first period of service was the separation 
physical examination which was negative for pertinent 
pathology.

The veteran's service medical records showed that the veteran 
suffered a simple fracture of the left mandible in August 
1951.  There was no reference made to injuries to the back, 
ribs, or nose.  The June 1955 separation examination was 
negative for any notation of physical abnormality.   

Records from William Baldwin, Jr., M.D., showed that the 
veteran was treated in August 1965 for pneumonitis.  

The RO also received medical records from Ralph A. Babcock, 
M.D.  Records dated in September 1989 revealed that the 
veteran started smoking at age 10 and smoked three or four 
packs of cigarettes a day.  He stopped smoking in 1982.  He 
denied any present or past problems with his nose.  He did 
report having current breathing trouble.  No abnormal 
physical findings were made for the nose or throat.  In 
October 1989, the veteran was evaluated for shortness of 
breath.  Chest X-rays showed no acute cardiopulmonary 
process.  The recommendation was to undergo a bronchoscopy to 
rule out possible upper airway obstruction.  Bronchoscopy 
revealed probable infiltrative lesion of the left vocal cord 
and possible abnormal tissue attachment from the supraglottic 
structure to the left arytenoids.  

According to records from Frank J. Zorick, M.D., the veteran 
was evaluated in December 1989 for sleep apnea.  He quit 
smoking in 1982.  His complaints included stop-breathing 
episodes with associated noise and loud snoring.  He denied 
ever having any serious injuries.  Examination showed some 
nasal congestion.  No observations were made regarding the 
physical condition of the nose.  Testing did not reveal any 
significant sleep apnea problem.  

The veteran underwent a VA general medical examination in May 
1996.  He reported being assaulted in service, sustaining a 
broken nose, jaw, and ribs.  He had difficulty breathing 
through his nose since that time.  He also complained of 
nasal deformity.  A sleep study was negative for sleep apnea.  
His primary complaint for years has been shortness of breath.  
It was noted that the veteran had smoked three to four packs 
of cigarettes per day until he had a myocardial infarction in 
1982.  Numerous work-ups for shortness of breath did not 
yield a diagnosis.  The veteran denied ever having a back 
injury.  He was told he had arthritis of the spine.  He 
occasionally had problems with the lower back.  He had no 
complaints of pain or dysfunction of the jaws or ribs after 
the injuries.  The examiner commented that the veteran was 
markedly obese.  Posture and gait were normal.  Examination 
of the nose revealed deformity and septal deviation to the 
left.  The lungs were clear.  Examination of the 
musculoskeletal system was negative for joint deformity, 
swelling, or limitation of motion.  Range of motion of the 
lumbar spine was normal.  X-rays of the lumbosacral spine 
revealed Grade I spondylolisthesis and mild degenerative 
changes.  X-rays of the nasal bone showed no acute fracture.  
The diagnosis included history of multiple facial injuries 
including fractures to the nose, jaws, and ribs, degenerative 
arthritis of the lumbar spine, and a deviated nasal septum.  

The veteran was also afforded a special examination of the 
nose and sinuses in June 1996.  He complained of significant 
nasal obstruction, worse on the left, since incurring facial 
injuries in service.  Examination revealed a post-traumatic 
nose with an S-shaped deformity of the nasal column.  A 
significant S-shaped cartilaginous deformity of the septum 
caused near complete obstruction of the right and left sides.  
The examiner commented that the veteran would be a candidate 
for septoplasty for significant nose deformity but for 
surgical risk due to cardiovascular disease.  The veteran 
could be treated only symptomatically.      

VA medical records included notes from a June 1996 evaluation 
for an aortic aneurysm.  The veteran complained only of 
shortness of breath when it got hot.  He quit smoking in 
1982.  He also had occasional back pain, presumably due to 
arthritis.  

In an October 1996 rating decision, the RO denied service 
connection for a fractured nose, fracture ribs, and 
degenerative arthritis of the lumbar spine.  

In his November 1996 notice of disagreement, the veteran 
stated that his nose was fractured when he was assaulted in 
August 1951, although his face was swollen and the nose could 
not be treated.  The fracture resulted in closure of the nose 
that caused difficulty breathing.  In addition, the veteran 
thought that his back was injured during the assault.  
Doctors told him that arthritis developed over the years due 
to the injury.     

In May 1997, the veteran and his wife testified at a personal 
hearing.  The veteran stated that he incurred fractured ribs 
and a fractured nose at the same time his jaw was broken in 
service.  He had never been struck in the nose prior to 
service.  The veteran was hospitalized and the jaw fracture 
was treated.  He was told that they could treat his nose by 
taking all the bones out.  After service, the veteran did not 
seek treatment for his nose from a private physician or a VA 
medical facility.  Doctors had told him that there was 
blockage in his nose that prevented placement of a tube down 
his nose.  He denied suffering any trauma to the nose after 
service.  During the assault in service, he was kicked in the 
back.  Although his face was the most affected, his back was 
sore as well.  After service, he started having back problems 
after he returned to work at the railroad as a freight 
handler.  He went to a chiropractor, who took X-rays.  He 
told the veteran that he had arthritis.  The veteran saw the 
chiropractor within one year of separation from service, in 
about August 1955.  He doubted that the chiropractor was 
still alive.  Other physicians since that time said he had 
arthritis.  On questioning from the hearing officer, the 
veteran stated that he had reported to sick call once or 
twice in service for back problems.  He was told he probably 
strained it a little.  He did not receive any treatment.  
After seeing the chiropractor after service, the veteran 
received medical attention intermittently when necessary.  

The veteran's wife testified that he had experienced 
breathing difficulties since she had known him.  They had 
known each other for 15 years.  He breathed through his 
mouth.  Doctors explained to her that one side of the nose 
was completely closed.  She also had seen him have problems 
with his back.      

In December 1997, the veteran submitted medical records from 
Baptist Regional Medical Center.  In an attached statement, 
he contended that his breathing difficulties arose from rib 
and nose damage he incurred in service.  The medical records 
showed that the veteran presented to the emergency room in 
November 1997 for weakness and melenic stool.  It was noted 
that he had an abdominal aortic aneurysm repaired in 
September 1997.  The back pain that had been present with the 
aneurysm disappeared after the surgery and had not returned.  
He was breathing easily at admission.  The assessment was 
upper gastrointestinal bleeding.  He was admitted to the 
hospital.  Chest X-rays were normal.  The discharge summary 
indicated that the veteran experienced some respiratory 
difficulty following repeated esophagogastroduodenoscopy.  
Progress notes revealed that the veteran developed acute 
shortness of breath shortly after the second procedure.  A 
consultation was requested regarding possible congestive 
heart failure.  The veteran was given Lasix, a diuretic, and 
Heparin, an anticoagulant, as well as oxygen therapy.  The 
shortness of breath eventually resolved without additional 
incident.  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110 (wartime), 1131 (peacetime); 
38 C.F.R. § 3.303(a).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.     

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d). 

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arthritis).  

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); King v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Considering the evidence of record, the Board finds that each 
of the veteran's service connection claims is not well 
grounded.  With respect to the fractured ribs, the Board 
observes that there is no medical evidence of record showing 
a diagnosis of a current disability related to the ribs.  A 
claim is not well grounded if there is no present disability.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
veteran claims that his shortness of breath is related to the 
fractured ribs.  However, the available medical evidence 
makes no such connection.  For example, when the veteran 
experienced shortness of breath during his November 1997 
hospitalization at Baptist Regional Medical Center, he was 
treated for congestive heart failure rather than some 
disorder of the ribs.  Moreover, the veteran is a lay person 
not trained in medicine.  Therefore, his opinion as to the 
etiology of his shortness of breath is not competent medical 
evidence.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  If there is no medical diagnosis of a current 
disability resulting from fractured ribs in service, there 
necessary can be no competent medical evidence of a nexus 
between the disability and service.  Again, the veteran's 
opinion as to any relationship between a claimed disorder and 
the claimed fractured ribs is not competent medical evidence. 
Id.

With respect to the claim for a fractured nose, the June 1996 
VA examination revealed post-traumatic nasal deformity with 
obstruction of the nasal passages.  The veteran alleges 
through oral testimony and written statements that his nose 
was fractured in service.  These statements are presumed to 
be truthful for purposes of determining whether a claim is 
well grounded.  Robinette, 8 Vet. App. at 77-78; King, 5 Vet. 
App. at 21.  However, the medical evidence does not reveal a 
nexus between the current nasal disability and the veteran's 
period of service.  The Board observes that during the May 
1996 VA examination the veteran reported sustaining a broken 
nose, jaw, and ribs in service.  The examiner's diagnosis 
included history of multiple facial injuries including 
fractures to the nose, jaw, and ribs, as well as a deviated 
nasal septum.  However, the Board emphasizes that medical 
history provided by the veteran and recorded by an examiner 
without additional enhancement or analysis is not competent 
medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Without medical evidence of a nexus between the 
current disorder and service, the claim is not well grounded.  
Epps, 126 F.3d at 1468.  

Finally, regarding the claim for degenerative arthritis of 
the lumbar spine, the Board notes that the veteran testified 
that he was told he had arthritis in his spine within one 
year of his separation from service.  However, there is no 
medical evidence of record that supports that assertion.  
Absent medical evidence to that effect, the provision for 
presuming in-service incurrence of the disorder is not for 
application.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. 
§ 3.307(a)(3).    

In any event, the Board finds that the claim for a low back 
disorder is not well grounded.  The veteran alleges that his 
back was injured in the in-service assault.  Again, these 
statements are presumed truthful in determining whether a 
claim is well grounded.  Robinette, 8 Vet. App. at 77-78; 
King, 5 Vet. App. at 21.  However, there is no medical 
evidence of a relationship between the back disorder and the 
veteran's military service.  In fact, medical records from 
the November 1997 hospitalization at Baptist Regional Medical 
Center suggested that the veteran's back pain was related to 
the abdominal aortic aneurysm.  The veteran has asserted that 
doctors told him that his back developed arthritis from 
injuries incurred in service.  However, the Board observes 
that there is no medical evidence of record reflecting such 
statements.  Moreover, medical evidence related through a lay 
person is too attenuated and inherently unreliable to 
constitute "medical" evidence.  Robinette, 8 Vet. App. at 
77.  But see Flynn v. Brown, 6 Vet. App. 500 (1994) (medical 
information transmitted through another physician).  Again, 
the veteran's opinion as to the etiology of his back disorder 
is not competent medical evidence.  Grottveit, 5 Vet. App. at 
93; Espiritu, 2 Vet. App. at 494.  Without the requisite 
medical evidence of a relationship between the claimed 
disorder and service, the claim is not well grounded.  Epps, 
126 F.3d at 1468.      

Under these circumstances, the Board finds that the veteran 
has not submitted a well grounded claim for service 
connection for fractured ribs, a fractured nose, and 
degenerative arthritis of the lumbar spine.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.102.  Therefore, the duty to assist 
is not triggered and VA has no obligation to further develop 
the veteran's claim.  Epps, 126 F.3d at 1469; Grivois v. 
Brown, 5 Vet. App. 136, 140 (1994).

If the veteran wishes to complete his application for service 
connection for the above-claimed disorders, he must submit 
competent medical evidence showing that there is a current 
disability that is in some way related to the veteran's 
period of active military service.  Robinette, 8 Vet. App. at 
77-78.  


ORDER

Entitlement to service connection for fractured ribs is 
denied.   

Entitlement to service connection for a fractured nose is 
denied.

Entitlement to service connection for degenerative arthritis 
of the lumbar spine is denied.  


REMAND

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Accordingly, 
the Board finds that the veteran's claim for an increased 
rating is "well grounded."  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.102 (1998).  Therefore, VA has a duty to 
assist the veteran in developing facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 1464 
(1997).  This duty includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69, 76 (1995).    

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If a veteran 
has an unlisted disability, it will be rated under a disease 
or injury closely related by functions affected, 
symptomatology, and anatomical location.  38 C.F.R. § 4.20; 
see 38 C.F.R. § 4.27 (providing specific means of listing 
diagnostic code for unlisted disease or injury).  The choice 
of the applied diagnostic code must be supported by 
explanation and evidence.  Butts v. Brown, 5 Vet. App. 532, 
539 (1993).

The veteran's left jaw disability is currently rated as 10 
percent disabling by analogy to Diagnostic Code (Code) 9904, 
malunion of the mandible.  38 C.F.R. § 4.150.  Ratings under 
Code 9904 are dependent upon degree of motion and relative 
loss of masticatory function.  A 10 percent rating is 
assigned for malunion moderate displacement.  Malunion with 
severe mandibular displacement warrants a 20 percent rating.   

Code 9903 provides disability ratings for nonunion of the 
mandible.  These ratings are also dependent upon degree of 
motion and relative loss of masticatory function.  A 10 
percent rating is assigned for moderate disability; a 30 
percent rating is assigned for severe disability.  

Disability ratings for limited motion of the 
temporomandibular articulation are found under Code 9905.  
Such ratings, up to 40 percent, are based on measurement of 
inter-incisal range or range of lateral excursion.          

The principal medical evidence regarding this claim is the 
July 1997 VA dental examination.  A review of the examination 
report reveals subjective complaints and some objective 
findings, particularly advanced degenerative changes in the 
temporomandibular joints.  However, the examination failed to 
address many of the criteria set forth in the potentially 
applicable diagnostic codes.  The Board finds that the 
examination is inadequate to determine the appropriate 
diagnostic code and to properly rate the disability resulting 
from the fractured left mandible.  If an examination report 
does not contain sufficient detail, it must be returned as 
inadequate for evaluation purposes.  38 C.F.R. § 4.2.    

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The veteran should be afforded a VA 
dental examination for purposes of 
determining the nature and severity of 
any present disability.  All indicated 
tests and studies deemed necessary by the 
examiner should be performed.  The claims 
folder must be made available to the 
examiner for review prior to the 
examination.  In the examination report, 
the examiner should answer the following 
questions: 1) Is there is any nonunion of 
the mandible?  If so, what degree of 
disability results therefrom, based on 
degree of motion and relative loss of 
masticatory function?  2) Is there any 
malunion of the mandible?  If so, what 
degree of displacement is evident, based 
on degree of motion and relative loss of 
masticatory function?  3) Is there any 
limitation of motion of the 
temporomandibular articulation?  In 
answering, please measure and report the 
inter-incisal range in millimeters, as 
well as the range of lateral excursion in 
millimeters.  Prior to the examination, 
the RO must inform the veteran in writing 
of all consequences of his failure to 
report for the examination in order that 
he may make an informed decision 
regarding his participation in said 
examination.  

2.  After completing any necessary 
development in addition to the specified 
above, the RO should readjudicate the 
veteran's claim of entitlement to a 
disability rating greater than 10 percent 
for residuals of a fractured left 
mandible, including degenerative changes 
of the temporomandibular joint.  If the 
disposition remains unfavorable to the 
veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
No action is required of the veteran until further notice.  
He is free to submit additional evidence if desired.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In 

addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

